DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on July 19, 2021 has been entered. Claims 1-12 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on April 19, 2021.

Response to Arguments
Applicant’s arguments see pages 6-11, filed July 19, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

EXAMINER’S AMENDMENT
The Examiner is cancelling claims 1-3 and 9, making an amendment to claims 4-8 and 10, and adding claims 13-26 to put the case in condition for allowance. 

1. (Cancelled) 

2. (Cancelled) 

3. (Cancelled) 

4. (Currently Amended) A display apparatus comprising: 
a controller configured to cause a display to:
effect display of a displayable coordinate range of a three-dimensional coordinate range system, wherein the three-dimensional coordinate range system is defined by three axes;
effect display indicative of boundaries of a three-dimensional range, wherein the three-dimensional range is a portion of the displayable coordinate range; 
effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range; and 
effect distinct display indicative of a relative position of a specific point in the displayable coordinate range to the boundaries of the three-dimensional range in the three-dimensional coordinate range system,
wherein the three-dimensional range is defined by a range of coordinate values of each of the three axes of the three-dimensional coordinate range system,
wherein the boundaries of the three-dimensional range are indicated by line segments, 
wherein each of the line segments is indicative of at least one of an upper limit value and a lower limit value of the coordinate values of the each of the three axes, and
wherein the controller is configured to cause the display to effect the distinct display such that in the line segments, parts having different distances to the specific point or having different differences from a coordinate value of the specific point are visually different.

5. (Currently Amended) A display apparatus comprising: 
a controller configured to cause a display to:
effect display of a displayable coordinate range of a three-dimensional coordinate range system, wherein the three-dimensional coordinate range system is defined by three axes;
effect display indicative of boundaries of a three-dimensional range, wherein the three-dimensional range is a portion of the displayable coordinate range; 
effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range; and 
effect distinct display indicative of a relative position of a specific point in the displayable coordinate range to the boundaries of the three-dimensional range in the three-dimensional coordinate range system,
wherein the three-dimensional range is defined by a range of coordinate values of each of the three axes of the three-dimensional coordinate range system,
wherein the boundaries of the three-dimensional range are indicated by line segments, 
wherein each of the line segments is indicative of at least one of an upper limit value and a lower limit value of the coordinate values of the each of the three axes, and
wherein the controller is configured to cause the display to effect the distinct display in a manner to specify a part with a shortest distance from the specific point in any one of: 
the line segments; 
planes defined by the line segments; and 
vertices of a solid defined by the line segments.

6. (Currently Amended) A display apparatus comprising: 
a controller configured to cause a display to:
effect display of a displayable coordinate range of a three-dimensional coordinate range system, wherein the three-dimensional coordinate range system is defined by three axes;
effect display indicative of boundaries of a three-dimensional range, wherein the three-dimensional range is a portion of the displayable coordinate range; 
effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range; and 
effect distinct display indicative of a relative position of a specific point in the displayable coordinate range to the boundaries of the three-dimensional range in the three-dimensional coordinate range system,
wherein the controller is configured to cause the display to effect the distinct display to indicate at least one of: 
a direction of the specific point relative to the boundaries of the three-dimensional range; and 
a distance from any one of points in the boundaries of the three-dimensional range to the specific point.

7. (Currently Amended) The display apparatus of claim 4, [[1,]] 
wherein the specific point is an origin of the three-dimensional coordinate range system.

8. (Currently Amended) A display method comprising: 

effect display of a displayable coordinate range of a three-dimensional coordinate range system, wherein the three-dimensional coordinate range system is defined by three axes; 
effect display indicative of boundaries of a three-dimensional range, wherein the three-dimensional range is a portion of the displayable coordinate range; 
effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range; and
effect distinct display indicative of a relative position of a specific point in the displayable coordinate range to the boundaries of the three-dimensional range in the three-dimensional coordinate range system,
wherein the three-dimensional range is defined by a range of coordinate values of each of the three axes of the three-dimensional coordinate range system,
wherein the boundaries of the three-dimensional range are indicated by line segments, 
wherein each of the line segments is indicative of at least one of an upper limit value and a lower limit value of the coordinate values of the each of the three axes, and
wherein causing the display to effect the distinct display comprises effecting the distinct display such that that in the line segments, parts having different distances to the specific point or having different differences from a coordinate value of the specific point are visually different. 

9. (Cancelled) 

10. (Currently Amended) The display apparatus of claim 4, [[1,]]
wherein the controller is configured to cause the display to: 
effect display of rotation of the boundaries of the three-dimensional range in the three-dimensional coordinate range system; and
effect the distinct display indicative of the relative position of the specific point in the displayable coordinate range to the boundaries of the three-dimensional range as the three-dimensional range is rotated.

11. (Previously Presented) The display apparatus of claim 4,
wherein the visually different distinct display in the line segments comprises display of color gradation of the line segments, where the color gradation becomes darker in the parts of 

12. (Previously Presented) The display apparatus of claim 5,
wherein the controller is configured to cause the display to effect the distinct display in a manner to specify a vector indicative of a direction from the part with a shortest distance toward the specific point.

13. (New) The display apparatus according to claim 5,
wherein the specific point is an origin of the three-dimensional coordinate range system.

14. (New) The display apparatus according to claim 5,
wherein the controller is configured to cause the display to: 
effect display of rotation of the boundaries of the three-dimensional range in the three-dimensional coordinate range system; and
effect the distinct display indicative of the relative position of the specific point in the displayable coordinate range to the boundaries of the three-dimensional range as the three-dimensional range is rotated.

15. (New) The display apparatus according to claim 6,
wherein the specific point is an origin of the three-dimensional coordinate range system.

16. (New) The display apparatus according to claim 6,
wherein the controller is configured to cause the display to: 
effect display of rotation of the boundaries of the three-dimensional range in the three-dimensional coordinate range system; and
effect the distinct display indicative of the relative position of the specific point in the displayable coordinate range to the boundaries of the three-dimensional range as the three-dimensional range is rotated.

17. (New) The display method according to claim 8,
wherein the specific point is an origin of the three-dimensional coordinate range system.

18. (New) The display method according to claim 8,

wherein causing the display to effect the distinct display comprises causing the display to effect the distinct display indicative of the relative position of the specific point in the displayable coordinate range to the boundaries of the three-dimensional range as the three-dimensional range is rotated.

19. (New) The display method according to claim 8,
wherein the visually different distinct display in the line segments comprises display of color gradation of the line segments, where the color gradation becomes darker in the parts of the line segments closer to the specific point and the color gradation becomes lighter in the parts of the line segments further from the specific point.

20. (New) A display method comprising: 
causing, by a controller of an electronic apparatus, a display to: 
effect display of a displayable coordinate range of a three-dimensional coordinate range system, wherein the three-dimensional coordinate range system is defined by three axes;
effect display indicative of boundaries of a three-dimensional range, wherein the three-dimensional range is a portion of the displayable coordinate range; 
effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range; and
effect distinct display indicative of a relative position of a specific point in the displayable coordinate range to the boundaries of the three-dimensional range in the three-dimensional coordinate range system,
wherein the three-dimensional range is defined by a range of coordinate values of each of the three axes of the three-dimensional coordinate range system,
wherein the boundaries of the three-dimensional range are indicated by line segments, 
wherein each of the line segments is indicative of at least one of an upper limit value and a lower limit value of the coordinate values of the each of the three axes, and
wherein causing the display to effect the distinct display comprises causing the display to effect the distinct display in a manner to specify a part with a shortest distance from the specific point in any one of: 
the line segments; 

vertices of a solid defined by the line segments.

21. (New) The display method according to claim 20,
wherein causing the display to effect the distinct display comprises effecting the distinct display in a manner to specify a vector indicative of a direction from the part with a shortest distance toward the specific point.

22. (New) The display method according to claim 20,
wherein the specific point is an origin of the three-dimensional coordinate range system.

23. (New) The display method according to claim 20,
wherein causing the display to effect display indicative of the boundaries of the three-dimensional range comprises causing the display to effect display of rotation of the boundaries of the three-dimensional range in the three-dimensional coordinate range system, and
wherein causing the display to effect the distinct display comprises causing the display to effect the distinct display indicative of the relative position of the specific point in the displayable coordinate range to the boundaries of the three-dimensional range as the three-dimensional range is rotated.

24. (New) A display method comprising:
causing, by a controller of an electronic apparatus, a display to: 
effect display of a displayable coordinate range of a three-dimensional coordinate range system, wherein the three-dimensional coordinate range system is defined by three axes;
effect display indicative of boundaries of a three-dimensional range, wherein the three-dimensional range is a portion of the displayable coordinate range; 
effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range; and
effect distinct display indicative of a relative position of a specific point in the displayable coordinate range to the boundaries of the three-dimensional range in the three-dimensional coordinate range system,
wherein causing the display to effect the distinct display comprises causing the display to effect the distinct display to indicate at least one of: 
a direction of the specific point relative to the boundaries of the three-dimensional 
a distance from any one of points in the boundaries of the three-dimensional range to the specific point.

25. (New) The display method according to claim 24,
wherein the specific point is an origin of the three-dimensional coordinate range system.

26. (New) The display method according to claim 24,
wherein causing the display to effect display indicative of the boundaries of the three-dimensional range comprises causing the display to effect display of rotation of the boundaries of the three-dimensional range in the three-dimensional coordinate range system, and
wherein causing the display to effect the distinct display comprises causing the display to effect the distinct display indicative of the relative position of the specific point in the displayable coordinate range to the boundaries of the three-dimensional range as the three-dimensional range is rotated.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to the telephone interview with William Chung on August 3, 2021.



Allowable Subject Matter

Claims 4-8 and 10-26 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 4, none of the cited prior art alone or in combination provides motivation to teach “effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range; and effect distinct display indicative of a relative position of a specific point in the displayable coordinate range to the boundaries of the three-dimensional range in the three-dimensional coordinate range system” and “wherein the controller is configured to cause the display to effect the distinct display such that in the line segments, parts having different distances to the specific point or having different differences from a coordinate value of the specific point are visually different” as the references teach 3D graphic display with boundaries defining the 3D range which possess various points within the 3D region however, the references fail to explicitly disclose the concept of the points being extended to the 3D boundaries via different line segments displayed in different formats in conjunction with the remaining limitations of claim 4.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 5, none of the cited prior art alone or in combination provides motivation to teach “effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range; and effect distinct display indicative of a relative position of a specific point in the displayable coordinate range to the boundaries of the three-dimensional range in the three-dimensional coordinate range system” and “wherein the controller is configured to cause the display to effect the distinct display in a manner to specify a part with a shortest distance from the specific point in any one of: the line segments; planes defined by the line segments; and vertices of a solid defined by the line segments” as the references teach 3D graphic 
In regards to independent claim 6, none of the cited prior art alone or in combination provides motivation to teach “effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range; and effect distinct display indicative of a relative position of a specific point in the displayable coordinate range to the boundaries of the three-dimensional range in the three-dimensional coordinate range system” and “wherein the controller is configured to cause the display to effect the distinct display to indicate at least one of: a direction of the specific point relative to the boundaries of the three-dimensional range; and a distance from any one of points in the boundaries of the three-dimensional range to the specific point” as the references teach 3D graphic display with boundaries defining the 3D range which possess various points within the 3D region however, the references fail to explicitly disclose the concept of the points being extended to the 3D boundaries and determining a direction or distance based on the specific point displayed in conjunction with the remaining limitations of claim 6.
In regards to independent claims 8, 20, and 24, these claims recite limitations similar in scope to that of claims 4-6, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 7, 10-19, 21-23, 25,and 26, these claims depend from allowed base claims 4-6, 8, 20, and 24, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
OriginLab – Reference is of particular relevance to the application as it discloses a graphing software to provide 3D graphing that allows a user to customize various aspects of the graph for data analysis.
US 2011/0016165 A1 – Reference is of particular relevance to the application as it discloses an electronic device including a display device and a processor that causes the display device to display a mathematical formula, determines the touch manipulation mode detected by the display device, reads the operational processing corresponding to the determined touch manipulation mode from the storage.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.